Citation Nr: 0214992	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  94-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.  

2.  Entitlement to service connection for hot flashes/night 
sweats due to an undiagnosed illness.  

3.  Entitlement to service connection for increased weight 
due to an undiagnosed illness.  

4.  Entitlement to service connection for gynecological 
disability due to an undiagnosed illness.  

(The issue of entitlement to reimbursement of the cost of 
unauthorized private medical expenses is addressed in a 
separate Board decision of even date herewith.  The issue of 
entitlement to service connection for gastrointestinal 
disability will be the subject of a subsequent Board 
decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 1965 
and from December 1990 to July 1991, including service in the 
Southwest Asia theater of operations.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1996 and December 1997 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 1996, service connection 
was denied, in pertinent part, for a disability manifested by 
abdominal pain, diarrhea, increased weight, hot flashes, 
fatigue and joint pain claimed as due to an undiagnosed 
illness.  In December 1997, the RO denied service connection 
for muscle and joint pain, fatigue, poor concentration, 
memory loss, sleep problems, headaches, increased weight, hot 
flashes, night sweats, hair loss, breathing problems and 
abdominal pain/diarrhea, due to a undiagnosed illness.  The 
issues on appeal were originally before the Board in June 
1999 at which time they were remanded for additional 
evidentiary development.  

By rating decision dated in May 2002, the RO granted service 
connection for chronic fatigue syndrome with fibromyalgia 
specifically noting that the grant of service connection 
included the issues of muscle and joint pain, fatigue, poor 
concentration, memory loss, sleep problems, headaches, 
shortness of breath claimed as a respiratory condition, 
depression and anxiety.  Accordingly, these issue are no 
longer in appellate status.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for gastrointestinal 
disability pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and her 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran does not have disability manifested by 
chronic hair loss.  

2.  The veteran's hot flashes and night sweats are not due to 
an undiagnosed illness nor does the veteran have a disability 
manifested by hot flashes and night sweats which is related 
to service.  

3.  The veteran's increased weight does not constitute a 
chronic disability.  

4.  The veteran's gynecological complaints are not due to an 
undiagnosed illness nor does the veteran have a diagnosed 
gynecological disability which is related to service.  



CONCLUSIONS OF LAW

1.  Disability manifested by hair loss was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

2.  Disability manifested by hot flashes and night sweats was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001). 

3.  Disability manifested by weight gain was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Gynecological disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, correspondence from the veteran, lay 
statements and reports of VA examinations.  As the record 
shows that the veteran has been afforded appropriate VA 
examinations in connection with her claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  In a statement dated in May 
2002, the veteran reported that she had provided or VA had 
obtained all evidence in connection with her appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection including service 
connection for disabilities claimed as due to an undiagnosed 
illness.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  A May 2002 supplemental statement of 
the case also specifically set forth the new provisions of 
VCAA and outlined the responsibilities of VA and the veteran 
in obtaining certain types of evidence along with the types 
of assistance VA would offer the veteran in connection with 
her claims.  See Quartuccio v. Principi, No. 01-997 (Vet. 
App. June 19, 2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual background

Review of the service medical records reveals that in July 
1983, the veteran weighed 129.  In May 1987, she weighed 141 
pounds.  In August 1990, she weighed 145.5 pounds.  In July 
1991, her weight was 138 and 144 pounds.  In August 1991, she 
weighed 141 and 142 pounds. 

The service medical records dated from December 1990 to July 
1991 were silent as to complaints of, diagnosis of or 
treatment for hair loss, hot flashes, night sweats, increased 
weight or gynecological problems.  No pertinent abnormalities 
were noted on the report of the separation examination which 
was conducted in July 1991.  The veteran weighed 144 pounds 
at that time.  Clinical evaluation of all systems was normal.  
In July 1991, the veteran denied having, in pertinent part, 
stomach or belly pain or urinary problems.  

In April 1992, the veteran complained of menorrhagia, 
dysmenorrhea, and pain in the lower right quadrant.  A total 
vaginal hysterectomy, and laparoscopic bilateral oophorectomy 
was performed.  The pre-operative diagnosis was uterine 
leiomyomata and the post-operative diagnosis was adenomyosis.  

A private clinical record dated in July 1992 includes the 
notation that the veteran denied any excessive weight change 
or night sweats.  She also denied frequent nausea and 
vomiting, abdominal pain, pyrosis, constipation or 
hematochezia.  She weighed 143 pounds.  A history of rosacea 
was noted.  

On VA stomach examination in October 1992, the veteran 
complained of occasional mild lower abdominal cramps which 
had been present since an operation for a tilted uterus in 
April 1992.  She weighed 152 pounds.  Physical examination 
revealed normal scalp and hair.  

A VA clinical record dated in January 1993 indicates that the 
veteran reported she had been experiencing night sweats for 
one and one half years.  She weighed 157 pounds.  It was also 
noted that she had been experiencing hot flashes since her 
hysterectomy.  

Physical examination of the scalp and hair in February 1993 
was normal.  

On VA hypertension examination in June 1993, the veteran 
complained, in pertinent part, of continuing to gain weight.  
She weighed 156 pounds with her heaviest weight reported as 
162 pounds.  Physical examination revealed normal scalp and 
hair.  

On VA gynecological examination in June 1993, the veteran's 
only reported subjective complaint was occasional night 
sweats.  The diagnosis was post-menopausal state secondary to 
hysterectomy and bilateral oophorectomy on hormone 
replacement.  

A private clinical record dated in January 1994 indicates the 
veteran reported that she had been experiencing tightness and 
soreness in her groin and pelvic area which symptoms started 
after her hysterectomy.  She also complained of night sweats.  
She reported that she had right lower quadrant pains which 
began about March of 1991.  

On a Persian Gulf screening form completed by the veteran in 
February 1994, she indicated that she had experienced hair 
loss and night sweats.  

A private clinical record dated in May 1994 indicates that 
the veteran was concerned with her inability to maintain her 
weight loss.  She also complained of hair thinning and hair 
loss.  She complained of some burning discomfort in the right 
groin area and some burning on urination but no vaginal 
discharge or unusual bleeding.  She also reported 
intermittent night sweats.  Physical examination revealed 
that the veteran's weight had increased 12 pounds since her 
prior visit with her weight being 166.  The veteran reported 
that she had not been exercising regularly and admitted to 
some dietary indiscretion.  It was noted that the veteran had 
a history suggestive of irritable bowel syndrome but no 
symptoms of gastrointestinal tract blood loss.  The pertinent 
assessments were dysuria and urinary tract infection symptoms 
with some evidence of possible vaginal Candidiasis and 
probable gastroesophageal reflux with fairly classic 
symptoms.

In June and August 1994, it was noted that the veteran 
reported experiencing night sweats.  

In November 1994, the veteran complained, in pertinent part, 
of experiencing hair loss.  

On VA examination in January 1995, it was noted that the 
veteran reported she had had problems with increased 
menstrual bleeding and cramps since her return from service 
in the Persian Gulf War.  It was also written that the 
veteran ". . . has complained of some hot flashes, but does 
note this is secondary to her Estrogen."  

On VA general medical examination in January 1995, it was 
noted that the veteran was complaining of abdominal pain with 
constipation and diarrhea that varied from time to time.  She 
also reported heartburn and an acid taste in her mouth and 
throat.  She complained of hot flashes which would wake her 
up in the middle of the night.  She indicated that her weight 
had increased significantly over the preceding few years.  
She also complained of intermittent episodes of nausea and 
vomiting in the middle of the night.  She weighed 165 pounds.  
The pertinent diagnoses were gastroesophageal reflux, 
menopause and irritable bowel syndrome.  

A private clinical record dated in January 1995 includes the 
notation that the veteran did not have alopecia.  Her weight 
had increased 30 pounds in the last year to 171 pounds.  

Lay statements which were received in October 1996 report of 
changes observed in the veteran after her return from the 
Persian Gulf War.  Nausea and vomiting were reported as well 
as "female problems" and night sweats.  

In October 1996, the veteran submitted a graph depicting her 
weight gain from August 1991 (141 pounds) to October 1996 
(175 pounds).  She reported that she exercised, attended 
weight watches and dieted.  

On VA skin examination in November 1999, physical examination 
revealed no dermatitis.  The diagnosis was history of rosacea 
and dermatitis on the abdomen.  

On VA endocrine examination in November 1999, the veteran 
reported experiencing heavy bleeding.  She stated that she 
had gained around 40 pounds between 1991 and 1995 because she 
was unable to run or exercise anymore.  The pertinent 
diagnoses were ulcerative colitis and post-menopausal, on 
replacement therapy.  

On VA chronic fatigue syndrome examination in November 1999, 
it was noted that the veteran had a history of 
gastroesophageal reflux disease with some associated emesis 
and also bloody, mucusy diarrheas associated with ulcerative 
colitis.  

On VA gynecological examination in December 1999, the veteran 
did not have any pertinent complaints.  The diagnosis from 
the examination was menopause.  

Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more within 
a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a). Signs and symptoms of an 
undiagnosed illness include, but are not limited to, fatigue, 
skin lesions, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation 
availability has recently been expanded to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-1-3, 115 Stat. 976 (2001).  

The Board must determine whether the appellant, a Gulf War 
veteran, has submitted objective indications of chronic 
disability which result from one or more signs or symptoms 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Gulf War, or 
to a degree of 10 percent not later than December 31, 2006, 
and by history, physical examination, and laboratory tests it 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The disabilities at 
issue in this case include gastrointestinal disabilities, 
hair loss, hot flashes/night sweats, increased weight, and 
gynecological disabilities.  

The service medical records demonstrate that the veteran was 
not treated for any of the claimed disabilities while on 
active duty.  

Disability Manifested by Hair loss

Service connection is not warranted for hair loss claimed as 
due to an undiagnosed illness as the Board finds there is no 
objective evidence of the presence of hair loss as a chronic 
disability.  While the Board would normally find that the 
veteran is competent to report on the presence of hair loss, 
in the current case physical examination has determined on 
several occasions that the veteran does not experience any 
hair loss nor has hair loss been noted to be the result of an 
undiagnosed illness.  Evidence of record dated in October 
1992, February 1993, and June 1993 affirmatively found that 
the veteran's scalp and hair were normal.  In January 1995, 
it was specifically noted that the veteran did not have 
alopecia.  VA skin examination in November 1999 was silent as 
to complaints of or diagnosis of hair loss of any kind.  The 
preponderance of the evidence is against a finding that the 
veteran experiences chronic hair loss due to a diagnosed or 
an undiagnosed illness.  As the preponderance of the evidence 
demonstrates that the veteran does not have hair loss, 
service connection is not warranted on a direct basis.  In 
order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).  

Hot flashes/Night sweats

The evidence of record demonstrates that the veteran has 
reported on numerous occasions experiencing hot flashes 
and/or night sweats and the Board finds the disability 
satisfies the criteria as a chronic disability.  Furthermore, 
she is competent to report on this symptomatology.  However, 
the symptomatology has been attributed to a know clinical 
diagnosis of menopause.  The veteran's only subjective 
complaint at the time of a June 1993 gynecological 
examination was occasional night sweats and the diagnosis at 
that time was post-menopausal state.  Service connection is 
not warranted on a direct basis as there is no competent 
evidence of the presence of a disorder manifested by hot 
flashes and/or night sweats while the veteran was on active 
duty and the currently noted symptomatology has not been 
linked back to active duty by competent evidence of record.  

Disability Manifested by Increased Weight

There is objective evidence of record demonstrating that the 
veteran's weight has increased approximately 30 pounds since 
her discharge from active duty service in the Persian Gulf 
Syndrome.  However, there is no evidence establishing that 
the veteran's weight gain is a chronic disability, or that it 
became manifest during service in the Persian Gulf War or is 
presently manifested to a compensable degree.  Simple weight 
gain from reduced activity or eating the wrong types of 
foods, may be reversed, and it does not represent a chronic 
disability for which compensation may be given.  
Additionally, the evidence of record demonstrates that the 
veteran's weight gain began prior to her active duty service 
in the Persian Gulf War.  In July 1983, she weighed 129 
pounds and by August 1990, 8 months prior to beginning her 
active duty service, she weighed 145.5 pounds.  The Board 
further notes the veteran complained in May 1994 of an 
inability to lose weight but further reported that she had 
not been exercising regularly and admitted to some dietary 
indiscretion.  In November 1999, she again complained of 
gaining weight but also indicated that the cause of the 
weight gain was an inability to run or exercise any more.  

Gynecological Disability

The evidence of record demonstrates complaints of, diagnosis 
of and treatment for gynecological disabilities subsequent to 
the veteran's discharge from active duty.  Significantly, 
however, all of the veteran's gynecological symptoms have 
been attributed to know clinical diagnoses including 
adenomyosis, vaginal Candidiasis and post-menopausal state.  
A 1999 VA gynecological examination conducted specifically to 
determine if the veteran has any gynecological disability due 
to a undiagnosed illness resulted in a diagnosis of 
menopause.  

Service connection for gynecological disability is not 
warranted on a direct basis as there is no evidence of the 
presence of a gynecological disability while the veteran was 
on active duty and no competent evidence of record linking a 
currently existing gynecological disability to active duty by 
way of incurrence or aggravation.  Service connection had 
previously been denied for a prolapsed uterus in November 
1993.  


ORDER

Entitlement to service connection is not warranted for hair 
loss disability, for hot flashes/night sweats, for disability 
manifested by increased weight, or for gynecological 
disability.  To this extent, the appeal is denied.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

